Opinion issued August 22, 2019




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-19-00322-CV
                           ———————————
   TERENCE FREEMAN AND BELLA NOVA GROUP, INC. F/K/A ZPP
      ENTERPRISES, INC. D/B/A BELLA NOVA SPA, Appellants
                                        V.
                   PUCCIO ENTERPRISES, LLC, Appellee



                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Case No. 2018-11071


                         MEMORANDUM OPINION

      Appellants, Terence Freeman and Bella Nova Group, formerly known as ZPP

Enterprises, doing business as Bella Nova Spa, have neither paid the required fees

nor established indigence for purposes of appellate costs. See TEX. R. CIV. P. 145;
TEX. R. APP. P. 5, 20.1; see also TEX. GOV’T CODE ANN. §§ 51.207, 51.851(b),

51.941(a), 101.141; Fees Charged in the Supreme Court, in Civil Cases in the Courts

of Appeals, and Before the Judicial Panel on Multi-District Litigation, Misc. Docket

No. 15-9158 (Tex. Aug. 28, 2015). Further, appellants have not paid or made

arrangements to pay the fee for preparing the clerk’s record. See TEX. R. APP. P.

37.3(b). After being notified that this appeal was subject to dismissal, appellants did

not adequately respond. See TEX. R. APP. P. 42.3(b), (c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c), 43.2(f). We

dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Lloyd, Goodman, and Landau.




                                          2